Citation Nr: 0014416	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  93-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  

The Board notes that this appeal was previously denied by the 
Board in a September 1996 BVA decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a Memorandum Decision issued on April 19, 1999, the Court 
vacated the Board's September 1996 decision, and remanded the 
matter back to the BVA.  


REMAND

This appeal arose out of the veteran's claims that he 
currently has osteoarthritis and a nervous disorder, also 
claimed as PTSD, due to his active military service.  In 
summary, the veteran maintains that he injured his back and 
shoulders when he was thrown against a wall by a shell blast, 
which also caused a concussion.  Additionally, the veteran 
contends that his military combat service was stressful, and 
led to his current psychiatric disorder.

Initially, the Board notes that the veteran's service medical 
records are for the most part unavailable, as they were 
apparently destroyed in the fire at the National Personnel 
Records Center.  Nevertheless, the veteran's available 
service records reveal that he was awarded the African Middle 
Eastern Service Medal with four Bronze Service Stars.  The 
available service records also include his separation 
examination where a history of  "Concussion, cerebral, 
combat wounded, shell blast, November 1944..." was noted.  
There were no objective finding on physical examination and 
the psychiatric diagnosis was "none."

A brief review of the claims file reveals that the record is 
essentially negative for any findings of osteoarthritis until 
the 1990's.  In an October 1995 VA examination of the joints, 
the veteran was diagnosed with bilateral shoulder 
osteoarthritis, as well as degenerative changes in his knees 
and early arthritis in his ankles.  The examiner expressed an 
opinion that the veteran's military history "could very well 
have contributed to the [veteran's] arthritic problems," but 
he also stated that it is "very likely" that the patient's 
age is a source of his problems.  Moreover, the examiner 
stated the following:  "[t]he fact that his arthritis 
changes are symmetrical and bilateral lead me to think that 
they are more significantly age related than related to his 
injury, although he does give a history of having had 
intermittent problems starting at the time of the 
explosion."

In regard to the veteran's claim for service connection for a 
nervous disorder, to include PTSD, the Board notes that as 
with the claim for osteoarthritis, the record is negative for 
any medical evidence of a psychiatric disorder until the 
1990's.  In 1991, it appears that the veteran was 
hospitalized at St. Francis Medical Center.  The record 
reflects that on the night prior to commitment the veteran 
had been talking about people coming into his house and 
taking his belongings.  There was no reference to any 
complaints or findings from service.  The diagnosis included 
dementia with delusions.  

A VA examination in April 1992 noted a history of 
hospitalization in 1991 and a presumptive diagnosis of 
schizophrenia.  No reference to any stressful events in 
service was recorded.  The diagnosis included history of 
depression. 

In an October 1995 VA examination for mental disorders, the 
examiner noted the veteran's military service during World 
War II, including his combat service.  Moreover, the examiner 
stated:  "[b]oth the veteran and his wife describe symptoms 
over the years since World War II consistent with that of a 
Post Traumatic Stress Type of Disorder."  The examiner 
diagnosed the veteran with dementia, depression disorder, and 
a history of PTSD.  In conclusion, he opined that since the 
veteran's military service "it appears that he suffered from 
much anxiety and likely had a diagnosis of [PTSD] which was 
never appropriately diagnosed or treated."  The examiner 
also noted that due to the veteran's dementia, it was 
difficult to "tease out his various psychiatric diagnoses."  

As noted earlier, the BVA denied the veteran's claims in a 
September 1996 BVA decision, which was subsequently vacated 
by the Court in April 1999, and remanded back to the BVA.  
The Court's April 1999 Memorandum Decision identifies several 
reasons for its actions.  In regard to the claim for service 
connection for osteoarthritis, the Court maintains that the 
Board failed to consider the veteran's reported continuity of 
symptoms, which the Court indicated may serve as a basis for 
service connection.  See Memorandum Decision, at 9.  
Additionally, the Court held that the Board "failed to 
provide an adequate statement of reasons or basis for its 
denial of the veteran's osteoarthritis claim."  Id.  
Specifically, the Court found that the Board failed to 
articulate why it was rejecting the October 1995 VA medical 
opinion as a basis for service connection, and the Board also 
failed to apply the "benefit of the doubt" doctrine.  

In regard to the claim for service connection for a nervous 
disorder, to include PTSD, the Court was "not satisfied that 
the Board has supplied an adequate statement of reasons or 
bases to support its conclusions concerning the veteran's 
PTSD claim."  See Memorandum Decision, at 7.  Specifically, 
the Court held that the Board failed to explain why it did 
not find a PTSD diagnosis in the October 1995 VA examination 
report, and why the Board did not consider 38 U.S.C.A. 
§ 1154(b), regarding combat veterans.  See Memorandum 
Decision, at 8.  The Court found that the Board could have 
requested clarification regarding the October 1995 VA 
examiner's opinion.  Finally, the Court recognized that the 
regulations pertaining to mental disorders had been amended 
effective November 7, 1996, and may be pertinent to the 
outcome of this appeal.  

In light of the Court's Memorandum Decision, and upon further 
review of the record, the Board finds that further 
development is needed in this appeal.  Specifically, the 
Board finds that clarification is needed as to the VA medical 
opinions rendered in October 1995.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The claims folder is to be referred 
back to the VA physician who conducted 
the veteran's joints examination in 
October 1995, to clarify his findings and 
opinion by specifically answering the 
questions set forth below.  Should that 
physician be unavailable, the veteran 
should be scheduled for a VA examination 
with another appropriate specialist to 
examine the veteran for any current 
osteoarthritis.  Whichever examiner is 
referred this matter, that examiner is 
specifically requested to comment on the 
following questions:  1) what is the 
nature and extent of the veteran's 
current osteoarthritis disorder; and 2) 
whether it is at least as likely as not 
that any current osteoarthritis disorder 
is was caused by an incident of the 
veteran's military service; in other 
words, whether it is at least as likely 
as not that any current osteoarthritis 
disorder is due to active military 
service.  The claims folder, with a copy 
of this remand, should be made available 
to the examiner for review.  If an 
additional examination is deemed 
necessary (such as if the VA physician 
who previously examined the veteran is 
unavailable), all necessary tests and 
studies should be performed.  The 
examiner is requested to provide a 
complete rationale for any opinions 
expressed. 

2.  The veteran's claims file should then 
be referred back to the VA physician who 
conducted the veteran's examination for 
mental disorders in October 1995, to 
to clarify his previous findings and 
opinion, regarding the veteran's history 
of PTSD.  Specifically, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has PTSD, as 
based on stressful incidents that the 
veteran reported experiencing during his 
military service.  A complete rational 
for the opinion is requested.  If another 
examination is felt to be necessary it 
should be scheduled.  If the examiner is 
unavailable for comment, then the veteran 
is to be afforded an additional VA 
examination for mental disorders.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  In 
addition to the rating criteria 
previously in effect, the examiner must 
consider the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which 
recommends the use of a multi-axial 
diagnosis and sets forth the criteria for 
diagnosing psychiatric disorders.  If an 
additional examination is conducted, all 
indicated studies, tests and evaluations 
deemed necessary should be performed, and 
these should include psychological 
testing, including PTSD sub scales.  The 
examiner's attention is called to the 
report and findings of the October 1995 
VA examination.  The RO must provide to 
the examiner the summary of the veteran's 
claimed stressors, as pertain to his 
military service, and as described by the 
veteran in the record, including his 
report of a concussion blast injury at 
the time of his separation from service.  
The examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether it is as 
likely as not that exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
claimed by the veteran.  The report of 
the examination should include complete 
rationales for all opinions expressed.  
The claims file must be made available to 
the examiner. 

3.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are in 
compliance with the requests in this 
REMAND.  If not, the RO should take any 
action necessary to ensure compliance.

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issues of 
entitlement to service connection for 
osteoarthritis and for PTSD.  The RO 
should consider both former and current 
version of the rating criteria for mental 
disorders.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.  

The purpose of this REMAND is to comply with a Memorandum 
Decision issued by the Court, obtain additional information 
and afford the veteran due process.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he receives further 
notification from the RO.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


